Exhibit 10.20

 

2002 INCENTIVE STOCK OPTION PLAN

 

1.   Purposes of the Plan. The purposes of this Stock Option Plan are:

 

to attract and retain the best available personnel for positions of substantial
responsibility,

 

to provide additional incentive to Employees and Consultants, and

 

to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights may also be granted under the Plan.

 

2.   Definitions. As used herein, the following definitions shall apply:

 

  (a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

  (b)   “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under state corporate and securities laws
and the Code.

 

  (c)   “Board” means the Board of Directors of the Company.

 

  (d)   “Code” means the Internal Revenue Code of 1986, as amended.

 

  (e)   “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.

 

  (f)   “Common Stock” means the Common Stock of the Company.

 

  (g)   “Company” means Tarantella, Inc., a California corporation.

 

  (h)   “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services and who is compensated for
such services, provided that the term “Consultant” shall not include Directors
who are paid only a director’s fee by the Company or who are not compensated by
the Company for their services as Directors.

 

  (i)   “Continuous Status as an Employee or Consultant” means that the
employment or consulting relationship is not interrupted or terminated by the
Company, any Parent or Subsidiary. Continuous Status as an Employee or
Consultant shall not be considered interrupted in the case of: (i) any leave of
absence approved by the Company, including sick leave, military leave, or any
other personal leave; provided, however, that for purposes of Incentive Stock
Options, any such leave may not exceed ninety (90) days, unless reemployment
upon the expiration of such leave is guaranteed by contract (including certain
Company policies) or statute or, if reemployment is not so guaranteed,
Continuous Status as an Employee or Consultant shall not be considered
interrupted, but the Incentive Stock Option shall automatically be converted
into a Nonstatutory Stock Option on the ninety-first (91st) day of such leave;
or (ii) transfers between locations of the Company or between the Company, its
Parent, its Subsidiaries or its successor.

 

  (j)   “Director” means a member of the Board.

 

  (k)   “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

  (l)   “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

  (m)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (n)   “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

  (i)  

If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the National Market System of the
National Association of Securities Dealers, Inc. Automated Quotation (“NASDAQ”)
System, the Fair Market Value of a Share of Common Stock shall



--------------------------------------------------------------------------------

be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the last market trading day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

 

  (ii)   If the Common Stock is quoted on the NASDAQ System (but not on the
National Market System thereof) or is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

  (iii)   In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

  (o)   “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

  (p)   “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.

 

  (q)   “Notice of Grant” means a written notice evidencing certain terms and
conditions of an individual Option or Stock Purchase Right grant. The Notice of
Grant is part of the Option Agreement.

 

  (r)   “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  (s)   “Option” means a stock option granted pursuant to the Plan.

 

  (t)   “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.

 

  (u)   “Option Exchange Program” means a program whereby outstanding options
are surrendered in exchange for options with a lower exercise price.

 

  (v)   “Optioned Stock” means the Common Stock subject to an Option or Stock
Purchase Right.

 

  (w)   “Optionee” means an Employee or Consultant who holds an outstanding
Option or Stock Purchase Right.

 

  (x)   “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

  (y)   “Plan” means this 2004 Incentive Stock Option Plan.

 

  (z)   “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 below.

 

  (aa)   “Restricted Stock Purchase Agreement” means a written agreement between
the Company and the Optionee evidencing the terms and restrictions applying to
stock purchased under a Stock Purchase Right. The Restricted Stock Purchase
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.

 

  (bb)   “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

  (cc)   “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.

 

  (dd)   “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 of the Plan, as evidenced by a Notice of Grant.

 

  (ee)   “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3.  

Stock Subject to the Plan. Subject to the provisions of Section 13 of the Plan,
the maximum aggregate number of



--------------------------------------------------------------------------------

Shares which may be optioned and sold under the Plan is 21,513,665 Shares. The
Shares may be authorized, but unissued, or reacquired Common Stock. However,
should the Company reacquire Shares which were issued pursuant to the exercise
of an Option or Stock Purchase Right, such Shares shall not become available for
future grant under the Plan.

 

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, and the original purchaser of such Shares did not
receive any benefits of ownership of such Shares, such Shares shall become
available for future grant under the Plan. For purposes of the preceding
sentence, voting rights shall not be considered a benefit of Share ownership.

 

Notwithstanding the foregoing, at any such time as the offer and sale of
securities pursuant to the Plan is subject to compliance with Section 260.140.45
of Title 10 of the California Code of Regulations (“Section 260.140.45”), the
total number of shares of Common Stock issuable upon the exercise of all
outstanding Options or Stock Purchase Rights (together with options or stock
purchase rights outstanding under any other stock option plan of the Company)
and the total number of shares provided for under any stock bonus or similar
plan of the Company shall not exceed thirty percent (30%) (or such other higher
percentage limitation as may be approved by the shareholders of the Company
pursuant to Section 260.140.45) of the then outstanding shares of the Company as
calculated in accordance with the conditions and exclusions of Section
260.140.45.

 

4.   Administration of the Plan.

 

  (a)   Administration. The Plan shall be administered by the Board, a Committee
appointed by the Board or their designees, which Committee and designees shall
be constituted to comply with Applicable Laws.

 

  (b)   Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee or by either to their designees, the Administrator shall
have the authority, in its discretion:

 

  (i)   to determine the Fair Market Value of the Common Stock, in accordance
with Section 2(n) of the Plan;

 

  (ii)   to select the Consultants and Employees to whom Options and Stock
Purchase Rights may be granted hereunder;

 

  (iii)   to determine whether and to what extent Options and Stock Purchase
Rights or any combination thereof, are granted hereunder;

 

  (iv)   to determine the number of shares of Common Stock to be covered by each
Option and Stock Purchase Right granted hereunder;

 

  (v)   to approve forms of agreement for use under the Plan;

 

  (vi)   to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Options or
Stock Purchase Rights may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Option or Stock Purchase Right or
the shares of Common Stock relating thereto, based in each case on such factors
as the Administrator, in its sole discretion, shall determine;

 

  (vii)   to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;

 

  (viii)   to prescribe, amend and rescind rules and regulations relating to the
Plan;

 

  (ix)   to modify or amend each Option or Stock Purchase Right (subject to
Section 15(c) of the Plan);

 

  (x)   to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option or Stock Purchase Right
previously granted by the Administrator;



--------------------------------------------------------------------------------

  (xi)   to institute an Option Exchange Program;

 

  (xii)   to determine the terms and restrictions applicable to Options and
Stock Purchase Rights and any Restricted Stock; and

 

  (xiii)   to make all other determinations deemed necessary or advisable for
administering the Plan.

 

  (c)   Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.

 

5.   Eligibility. Nonstatutory Stock Options and Stock Purchase Rights may be
granted to Employees, Directors and Consultants. Incentive Stock Options may be
granted only to Employees. If otherwise eligible, an Employee or Consultant who
has been granted an Option or Stock Purchase Right may be granted additional
Options or Stock Purchase Rights.

 

6.   Limitations.

 

  (a)   Each Option shall be designated in the Notice of Grant as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value:

 

  (i)   of Shares subject to an Optionee’s incentive stock options granted by
the Company, any Parent or Subsidiary, which (ii) become exercisable for the
first time during any calendar year (under all plans of the Company or any
Parent or Subsidiary)

 

  (ii)   exceeds $100,000, such excess Options shall be treated as Nonstatutory
Stock Options. For purposes of this Section 6(a), incentive stock options shall
be taken into account in the order in which they were granted, and the Fair
Market Value of the Shares shall be determined as of the time of grant.

 

  (b)   Neither the Plan nor any Option or Stock Purchase Right shall confer
upon an Optionee any right with respect to continuing the Optionee’s employment
or consulting relationship with the Company, nor shall they interfere in any way
with the Optionee’s right or the Company’s right to terminate such employment or
consulting relationship at any time, with or without cause.

 

  (c)   The following limitations shall apply to grants of Options and Stock
Purchase Rights to Officers:

 

  (i)   no Officer shall be granted in any fiscal year of the Company, Options
and Stock Purchase Rights to purchase more than the number of shares issuable
under the Plan; and

 

  (ii)   over the remaining term of the Plan, no Officer shall be granted
Options and Stock Purchase Rights to purchase more than the number of shares
issuable under the Plan.

 

The foregoing limitations set forth in this Section 6(c) are intended to satisfy
the requirements applicable to Options and Stock Purchase Rights intended to
qualify as “performance-based compensation” (within the meaning of Section
162(m) of the Code). In the event the Administrator determines that such
limitations are not required to qualify Options and Stock Purchase Rights as
performance-based compensation, the Administrator may modify or eliminate such
limitations.

 

7.   Term of Plan. The Plan became effective upon its adoption by the Board of
Directors on October 28,1993. It shall continue in effect for a term of ten (10)
years unless terminated earlier under Section 15 of the Plan.

 

8.   Term of Option. The term of each Option shall be stated in the Notice of
Grant; provided, however, that the term of an Option shall be ten (10) years
from the date of grant or such shorter term as may be provided in the Notice of
Grant. Moreover, in the case of an Incentive Stock Option granted to an Optionee
who, at the time the Incentive Stock Option is granted, owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant or such shorter term as may be
provided in the Notice of Grant.

 

9.   Option Exercise Price and Consideration.

 

  (a)   Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:



--------------------------------------------------------------------------------

  (i)   In the case of an Incentive Stock Option

 

  (A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

  (B) granted to any Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

 

  (ii)   In the case of a Nonstatutory Stock Option

 

  (A) granted to an Employee, Consultant or Director who, at the time the
Nonstatutory Stock Option is granted, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the per Share exercise price shall be no less than 110% of
the Fair Market Value per Share on the date of grant.

 

  (B) granted to any Employee, Consultant or Director, the per Share exercise
price shall be no less than 85% of the Fair Market Value per Share on the date
of grant.

 

  (iii)   Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value on the date of grant
pursuant to a merger or other corporate transaction.

 

  (b)   Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised. In so doing, the Administrator may specify that an Option may not be
exercised until the completion of a service period. Notwithstanding the
foregoing, with the exception of an Option granted to an Officer, a Director or
a Consultant, no Option shall become exercisable at a rate less than twenty
percent (20%) per year over a period of five (5) years from the effective date
of grant of such Option, subject to the Optionee’s continued employment or
service.

 

  (c)   Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

 

  (i)   cash;

 

  (ii)   check;

 

  (iii)   promissory note;

 

  (iv)   surrender of other Shares which (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six (6)
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares; or

 

  (v)   delivery of Optionee’s promissory note (the “Note”) in the form attached
hereto as Exhibit C, in the amount of the aggregate Exercise Price of the
Exercised Shares together with the execution and delivery by the Optionee of the
Security Agreement attached hereto as Exhibit B. The Note shall bear interest at
a rate no less than the “applicable federal rate” prescribed under the Code and
its regulations at time of purchase, and shall be secured by a pledge of the
Shares purchased by the Note pursuant to the Security Agreement;

 

  (vi)   consideration to be received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;

 

  (iv)   any combination of the foregoing methods of payment; or

 

  (v)   such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

 

10.   Exercise of Option.



--------------------------------------------------------------------------------

  (a)   Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate promptly after the Option is exercised. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 13 of the
Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

  (b)   Termination of Employment or Consulting Relationship. In the event that
an Optionee’s Continuous Status as an Employee or Consultant terminates (but not
in the event of a change of status from Employee to Consultant (in which case an
Employee’s Incentive Stock Option shall automatically convert to a Nonstatutory
Stock Option on the ninety-first (91st) day following such change of status) or
from Consultant to Employee), other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option, for at least thirty
(30) days from the date of termination (or such longer period of time as is
determined by the Administrator) and only to the extent that the Optionee was
entitled to exercise it at the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Notice of Grant).
In the case of an Incentive Stock Option, the Administrator shall determine such
period of time (in no event to exceed three (3) months from the date of
termination) when the Option is granted. If, at the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall revert to the Plan. If,
after termination, the Optionee does not exercise his or her Option within the
time specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

 

  (c)   Disability of Optionee. Notwithstanding the provisions of Section 10(b)
above, in the event of termination of an Optionee’s Continuous Status as an
Employee or Consultant as a result of his Disability, Optionee may, but only
within such period of time as is determined by the Administrator, of at least
six (6) months (with such period of time in the case of an Incentive Stock
Option not exceeding twelve (12) months) from the date of such termination (but
in no event later than the expiration date of the term of such Option as set
forth in the Option Agreement), exercise the Option to the extent otherwise
entitled to exercise it at the date of such termination. To the extent that
Optionee was not entitled to exercise the Option at the date of termination, or
if Optionee does not exercise such Option to the extent so entitled within the
time specified herein, the Option shall terminate.

 

  (d)   Death of Optionee. In the event of the death of an Optionee:

 

  (i)   during the term of the Option who is at the time of his or her death an
Employee or Consultant of the Company and who shall have been in Continuous
Status as an Employee or Consultant since the date of grant of the Option, the
Option may be exercised by the Optionee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance until the term of the
option, or such shorter period as is set forth in the option agreement, expires,
and the Option shall be treated for exercise purposes as if the Optionee had
continued living and had remained in Continuous Status as an Employee or
Consultant for six (6) months after the date of death; or

 

  (ii)  

after the termination of an Optionee’s Continuous Status as an Employee or
Consultant, the Option may be exercised by the Optionee’s estate or by a person
who acquired the right to exercise the Option by



--------------------------------------------------------------------------------

bequest or inheritance until the term of the option, or such shorter period as
is set forth in the option agreement, expires, and the Option shall be treated
for exercise purposes as if the Optionee had continued living and had remained
in Continuous Status as an Employee or Consultant through the date of Optionee’s
death; and

 

  (iii)   if an Option is not exercised within the time specified herein, the
Option shall terminate.

 

  (e)   Buyout Provisions. The Administrator may at any time offer to buy out
for a payment in cash or Shares, an Option previously granted, based on such
terms and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.

 

11.   Stock Purchase Rights.

 

  (a)   Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing, by means of a Notice of Grant, of the terms, conditions and
restrictions related to the offer, including the number of Shares that the
offeree shall be entitled to purchase, the price to be paid, and the time within
which the offeree must accept such offer, which shall in no event exceed six (6)
months from the date upon which the Administrator made the determination to
grant the Stock Purchase Right. The offer shall be accepted by execution of a
Restricted Stock Purchase Agreement in the form determined by the Administrator.

 

  (b)   Purchase Price. The purchase price under each Stock Purchase Right will
be established by the Board; provided, however, that (i) that the purchase price
per share shall be at least eighty-five percent (85%) of the Fair Market Value
of a share of Common Stock either on the effective date of grant of the Stock
Purchase Right or on the date on which the purchase is consummated and (ii) the
purchase price per share under a Stock Purchase Right granted to any person who
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary shall be at least
100% of the Fair Market Value of a share of Common Stock either on the effective
date of grant of the Stock Purchase Right or on the date on which the purchase
is consummated.

 

  (c)   Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
employment with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock purchase
agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Administrator; provided, however,
that with the exception of shares acquired pursuant to a Stock Purchase Right by
an Officer, Director, or Consultant, the Company’s repurchase option must lapse
at the rate of at least twenty percent (20%) of the shares per year over the
period of five (5) years from the effective date of grant of the Stock Purchase
Right (without regard to the date on which Stock Purchase Right was exercised)
and the repurchase option must be exercised, if at all, for cash or cancellation
of money indebtedness for the shares within ninety (90) days following
termination of employment or service.

 

  (d)   Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each purchaser.

 

  (e)   Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 13 of the Plan.

 

12.   Non-Transferability of Options and Stock Purchase Rights. An Option or
Stock Purchase Right may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee.

 

13.   Adjustments Upon Changes in Capitalization, Dissolution, Merger, Asset
Sale or Change of Control.



--------------------------------------------------------------------------------

  (a)   Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and Stock Purchase Right, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, as well as the price per share of Common Stock covered by each
such outstanding Option or Stock Purchase Right, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock in the event of a stock split, reverse stock split, stock dividend,
recapitalization, combination, reclassification or other distribution of the
Common Stock without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Option or Stock Purchase Right.

 

  (b)   Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option or Stock Purchase Right
has not been previously exercised, it will terminate immediately prior to the
consummation of such proposed action. The Board may, in the exercise of its sole
discretion in such instances, declare that any Option or Stock Purchase Right
shall terminate as of a date fixed by the Board and give each Optionee the right
to exercise his or her Option or Stock Purchase Right as to all or any part of
the Optioned Stock, including Shares as to which the Option or Stock Purchase
Right would not otherwise be exercisable.

 

  (c)   Merger or Asset Sale. Subject to the provisions of paragraph (d) hereof,
in the event of a merger of the Company with or into another corporation, or the
sale of substantially all of the assets of the Company, each outstanding Option
and Stock Purchase Right shall be assumed or an equivalent option or right shall
be substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation does not
agree to assume the Option or Stock Purchase Right or to substitute an
equivalent option or right, the Administrator shall, in lieu of such assumption
or substitution, provide for the Optionee to have the right to exercise the
Option or Stock Purchase Right as to all or a portion of the Optioned Stock,
including Shares as to which it would not otherwise be exercisable. If the
Administrator makes an Option or Stock Purchase Right exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee that the Option or Stock Purchase Right
shall be fully exercisable for a period of fifteen (15) days from the date of
such notice, and the Option or Stock Purchase Right will terminate upon the
expiration of such period. For the purposes of this paragraph, the Option or
Stock Purchase Right shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase, for each
Share of Optioned Stock subject to the Option or Stock Purchase Right
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option or Stock
Purchase Right, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right, to be solely common stock of the successor corporation or its
Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

 

  (d)   Change in Control. In the event of a “Change in Control” of the Company,
as defined in paragraph (e) below, then the following acceleration and valuation
provisions shall apply:

 

  (i)   Except as otherwise determined by the Administrator, in its discretion,
prior to or after the occurrence of a Change in Control, any Options and Stock
Purchase Rights outstanding on the date such Change in Control is determined to
have occurred that are not yet exercisable and vested on such date shall become
fully exercisable and vested;

 

  (ii)  

Except as otherwise determined by the Administrator, in its discretion, prior to
or after the occurrence of a Change in Control, all outstanding Options and
Stock Purchase Rights, to the extent they are exercisable and vested (including
Options and Stock Purchase Rights that shall become exercisable and



--------------------------------------------------------------------------------

vested pursuant to subparagraph (i) above), shall be terminated in exchange for
a cash payment equal to the Change in Control Price, (reduced by the exercise
price applicable to such Options or Stock Purchase Rights). These cash proceeds
shall be paid to the Optionee or, in the event of death of an Optionee prior to
payment, to the estate of the Optionee or to a person who acquired the right to
exercise the Option or Stock Purchase Right by bequest or inheritance.

 

  (e)   Definition of “Change in Control”. For purposes of this Section 13, a
“Change in Control” means the happening of any of the following:

 

  (i)   When any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, a Subsidiary or a Company employee
benefit plan, including any trustee of such plan acting as trustee) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than twenty-five percent (25%) of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors; or

 

  (ii)   A merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least seventy-five percent (75%) of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve an agreement for the sale or disposition by
the Company of all or substantially all the Company’s assets; or

 

  (iii)   A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (A) are directors of the Company as of the date the Plan is
approved by the stockholders, or (B) are elected, or nominated for election, to
the Board of Directors of the Company with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).

 

  (f)   Change in Control Price. For purposes of this Section 13, “Change in
Control Price” shall be, as determined by the Board, (i) the highest Fair Market
Value of a Share within the 60 day period immediately preceding the date of
determination of the Change in Control Price by the Board (the “60-Day Period”),
or (ii) the highest price paid or offered per Share, as determined by the Board,
in any bona fide transaction or bona fide offer related to the Change in Control
of the Company, at any time within the 60-Day Period, or (iii) some lower price
as the Board, in its discretion, determines to be a reasonable estimate of the
fair market value of a Share.

 

14.   Date of Grant. The date of grant of an Option or Stock Purchase Right
shall be, for all purposes, the date on which the Administrator makes the
determination granting such Option or Stock Purchase Right, or such other later
date as is determined by the Administrator. Notice of the determination shall be
provided to each Optionee within a reasonable time after the date of such grant.

 

15.   Amendment and Termination of the Plan.

 

  (a)   Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

 

  (b)   Shareholder Approval. The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary and desirable to comply with Rule
16b-3 or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted). Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation.

 

Any increase in the maximum aggregate number of shares of Common Stock issuable
hereunder as provided in Section 3 (the “Authorized Shares”) shall be approved
by the majority of the outstanding securities of the Company entitled to vote
within twelve (12) months before or after the date of adoption thereof by the
Board. Options or Stock Purchase Rights granted prior to shareholder approval of
the Plan or in excess of the Authorized Shares previously approved by the
shareholders shall become exercisable no



--------------------------------------------------------------------------------

earlier than the date of shareholder approval of the Plan or such increase in
the Authorized Shares, as the case may be.

 

  (c)   Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Optionee, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee and the Company.

 

16.   Conditions Upon Issuance of Shares.

 

  (a)   Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option or Stock Purchase Right unless the exercise of such Option or Stock
Purchase Right and the issuance and delivery of such Shares shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act of 1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, Applicable Laws, and the requirements of any stock exchange or
quotation system upon which the Shares may then be listed or quoted, and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.

 

  (b)   Investment Representations. As a condition to the exercise of an Option
or Stock Purchase Right, the Company may require the person exercising such
Option or Stock Purchase Right to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.

 

17.   Liability of Company.

 

  (a)   Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

  (b)   Grants Exceeding Allotted Shares. If the Optioned Stock covered by an
Option or Stock Purchase Right exceeds, as of the date of grant, the number of
Shares which may be issued under the Plan without additional shareholder
approval, such Option or Stock Purchase Right shall be void with respect to such
excess Optioned Stock, unless shareholder approval of an amendment sufficiently
increasing the number of Shares subject to the Plan is timely obtained in
accordance with Section 15(b) of the Plan.

 

18.   Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

19.   Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such shareholder approval shall be obtained in the
manner and to the degree required under applicable federal and state law.

 

20.   Provision of Information. At least annually, copies of the Company’s
balance sheet and income statement for the just completed fiscal year shall be
made available to each Optionee and purchaser of shares of Common Stock upon the
exercise of an Option or Stock Purchase Right. The Company shall not be required
to provide such information to key employees whose duties in connection with the
Company assure them access to equivalent information.